DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
This Office Action is in response to the amendment filed on 06/24/2021.  Claims 1-27, 29, 35-45 and 48 are canceled; claims 28 and 46 are amended.  Currently, claims 28, 30-34, 46-47 and 49-51 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 28, 30-34, 46-47 and 49-51 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…a controller in communication with the solid state lighting device and storing temperature compensation data for the first light source, which emits light that is not detect by the lighting system…determine an estimated junction temperature for the first light source based on the determined junction temperature for the second light source…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 28, (claims 30-34 are allowed as being dependent on claim 28).
“…wherein the first light source emits light that is not detect by the lighting system…comparing the measured intensity of light from the second light source to a reference intensity for the second light source; determining a reference temperature for the first light source based on the comparison and the stored temperature data for the first light source…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 46, (claims 47 and 49-51 are allowed as being dependent on claim 46).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Deurenberg (US 7804260).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/Henry Luong/Primary Examiner, Art Unit 2844